Citation Nr: 1243245	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-31 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids, prior to June 9, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for hemorrhoids, from June 9, 2009.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1987 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appellant requested a hearing before a Veterans Law Judge.  The appellant was scheduled for a videoconference hearing in July 2011.  However, he failed to report for the hearing.  Therefore, his hearing request is deemed to be withdrawn and the Board may proceed to adjudicate this appeal.

In a May 2011 rating decision, the RO granted an increased evaluation of 20 percent for hemorrhoids, effective June 9, 2009.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the maximum evaluation was not granted, the claim remains before the Board.

The Board notes that the appellant also filed a claim to reopen his claim for entitlement to service connection for an acquired psychiatric disability.  In a July 2010 substantive appeal, the appellant clarified that his claim was for service connection for PTSD.  In a May 2011 rating decision, the RO granted entitlement to service connection for PTSD.  Thus, he only filed a substantive appeal on the issue of entitlement to service connection for PTSD.  As the appellant's claim for service connection for PTSD was granted in full, it is no longer before the Board.

A review of the appellant's Virtual VA file reflects that the he submitted a new claim in November 2012.  He indicated that he wanted to apply for entitlement to service connection for an undiagnosed illness manifested by hypertension and irritable bowel syndrome; entitlement to service connection for fatigue, sleep disturbances major depression, non-specific nervous complaints, an anxiety condition, depression, phobias, secondary to service-connected posttraumatic stress disorder (PTSD); entitlement to service connection for rectal bleeding and scar formation, secondary to service-connected hemorrhoids, and file increased rating claims for service-connected arthritis of the left thumb, metacarpophalangeal joint, and PTSD.  The issues of entitlement to service connection for an undiagnosed illness manifested by hypertension and irritable bowel syndrome; entitlement to service connection for fatigue, sleep disturbances major depression, non-specific nervous complaints, an anxiety condition, depression, phobias, secondary to service-connected posttraumatic stress disorder (PTSD); entitlement to service connection for rectal bleeding and scar formation, secondary to service-connected hemorrhoids; and claims for increased ratings for service-connected arthritis of the left thumb, metacarpophalangeal joint, and PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to June 9, 2009, the appellant's service-connected hemorrhoid disability was manifested by hemorrhoids with excessive redundant tissue evidencing frequent recurrences, but not by persistent bleeding, secondary anemia, or fissures.

2.  From June 9, 2009, the appellant's service-connected hemorrhoid disability has been manifested by hemorrhoids with persistent bleeding, but not stricture of the rectum and anus, prolapse of the rectum, or fistula in ano.  

3.  From February 5, 2009, the appellant's hemorrhoid disability has resulted in impairment of sphincter control of the rectum and anus causing constant slight, or occasional moderate leakage.  


CONCLUSIONS OF LAW

1.  For the period prior to June 9, 2009, the criteria for a 10 percent evaluation, but no higher, for service-connected hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2012).  

2.  From June 9, 2009, the criteria for an evaluation in excess of 20 percent for service-connected hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2012).  

3.  From February 5, 2009, a separate evaluation of 10 percent for lack of sphincter control with rectal fecal incontinence is warranted with an evaluation of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).    

Prior to initial adjudication of the appellant's claim, a letter dated in April 2009 fully satisfied the duty to notify provisions, including notice of the assignment of a disability rating and/or effective date, in the event of award of the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  


Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the appellant appropriate VA examinations in April 2009 and February 2011.  The examinations are adequate because they are based on thorough examinations and a description of the Veteran's pertinent medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The February 2011 VA examiner reviewed the appellant's claims file.

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The appellant is seeking a higher evaluation for hemorrhoids.  The appellant's claim for an increased evaluation was received on February 25, 2009.  As such, the rating period on appeal is February 24, 2008.  38 C.F.R. § 3.400(o)(2) (2012).  In a May 2011 rating decision, the RO increased the evaluation for hemorrhoids from noncompensable to 20 percent effective June 9, 2009.  Thus, the appeal before the Board is staged.

The appellant's hemorrhoid disability is rated under 38 C.F.R. § 4.114, Diagnostic Code 7336, which provides a noncompensable rating for internal or external hemorrhoids that are mild or moderate.  A 10 percent evaluation is warranted where there are large or thrombotic hemorrhoids which are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

III.  Analysis

Prior to June 9, 2009

A December 2008 White River Medical Center Emergency record indicates that the appellant reported having diarrhea.  The onset of symptoms was reported as gradual.  Onset was 4 days prior to arrival.  There was no associated abdominal pain, loss of appetite, vomiting, nausea or weight change.  There was no associated flank pain, night sweats, fever chills, urinary tract infection symptoms, trauma, hematospermia, hematuria, impotence, painful ejaculation or genital discharge.  He reported having stools 10 times that day.  He also described sharp, constant pain in the abdomen.  There was no impotence or hematuria.  The assessment was diarrhea and narcotic withdrawal.  The appellant described his pain as a 10.  Another December 2008 White River Medical Center Emergency Record reflects that 2 days later, the appellant presented again.  He complained that he had been out of pain medication, specifically morphine, for 6 days.  He complained of worsening pain.

A January 2009 VA treatment record indicates the appellant had no history of fecal or urinary incontinence.  February 2009 and March 2009 VA treatment records note that the appellant reported having hemorrhoids, rectal pain and fecal incontinence.  He stated that since 2001, he has had off and on problems.  He reported that he was now having pain in the rectal area and it was sometimes hard for him to sit in a chair.  He also noticed blood in stools occasionally and intermittently.  He also had diarrhea and fecal incontinence problems since the surgery.  He was prescribed Anusol cream.

The appellant was evaluated at a VA examination in April 2009.  The appellant stated that he had a hemorrhoidectomy with abscess repair in 2000.  He stated that since that time, he had continued to have problems with his anal area.  He stated that he had had external hemorrhoids with multiple treatments including Anusol HC, but no other surgeries.  He reported having daily pain on bowel movements.  He had anal itching, diarrhea and swelling.  He also had fecal incontinence for which he had to wear pads and change about three to four times a week.  He denied any anal infections.  On physical examination, he had external hemorrhoids tags at 9 AM, 6 PM and 3PM.  They were slightly tender.  The area was slightly inflamed.  His sphincter tone was essentially normal.  The prostate exam did not reveal any masses.  There were no rectal masses.  Occult blood testing was not performed.  

A May 2009 consultation request for colo-rectal programs indicated that the appellant had rectal pain with a history of a remote hemorrhoidectomy and fecal incontinence.  Rectal exam results showed that anal sphincter tone was moderately reduced, he had external hemorrhoidal tags, and a fecal occult blood test was negative.  Medical management included hemorrhoid suppositories and anesthetic gels.  

A June 8, 2009 VA treatment record indicates the appellant reported with complaints of fever and swelling.  He had a history of hemorrhoids.  He reported that he had malaise, fatigue and myalgias progressing to the last 3 to 4 days with left gluteal pain and swelling.  The assessment was a recurrent perirectal abscess.  The abscess was treated with a debridement and irrigation.

As noted above, under Diagnostic Code 7336, a 10 percent evaluation is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Based on the above evidence, the Board finds that a 10 percent evaluation, but no higher, is warranted for the appellant's hemorrhoids, prior to June 9, 2009.  The appellant is competent to report symptoms such as pain and the Board finds his statements to VA providers regarding his symptoms to be credible.  The January 2009 VA treatment record indicates the appellant reported having pain in the rectal area and blood in his stools occasionally.  The April 2009 VA treatment record indicated he had external hemorrhoid tags in three places and the area was slightly inflamed.  The May 2009 VA treatment record also indicated he had external hemorrhoidal tags and rectal pain.  The June 8, 2009 VA treatment record reflects that the appellant had a fever and swelling and was diagnosed with a recurrent perirectal abscess.  As the appellant had hemorrhoid tags and recurring symptoms due to hemorrhoids, including a recurrent perirectal abscess, the Board finds that the appellant's symptoms are consistent with a 10 percent evaluation for hemorrhoids with excessive redundant tissue and with frequent recurrences.

However, the Board finds that the evidence of record, prior to June 9, 2009, does not reflect that the appellant had symptoms due to hemorrhoids warranting a 20 percent evaluation.  The December 2008 White River Medical Center Emergency record indicated the appellant had diarrhea due to narcotic withdrawal.  The February 2009 and March 2009 VA treatment record reflects that the appellant reported that he noticed blood in his stools only occasionally and intermittently.  The evidence reflects that, prior to June 9, 2009, the appellant treated his hemorrhoids with topical treatments.  At the April 2009 VA examination, the appellant stated that he had external hemorrhoids that were treated with multiple treatments including Anusol HC, a hydrocortisone cream, but no other surgeries.  The May 2009 VA treatment record indicated that the hemorrhoids were managed with hemorrhoid suppositories and anesthetic gels.  The April 2009 VA examination and May 2009 VA treatment record indicated the appellant had three slightly tender external hemorrhoid tags.  The April 2009 VA examiner found he did not have any rectal masses and in May 2009, a fecal occult blood test was negative.  Based on the above evidence, the Board finds that the evidence reflects that appellant did not have hemorrhoid symptoms of persistent bleeding with secondary anemia, or with fissures, prior to June 9, 2009.

The Board has also considered whether the manifestations of the appellant's hemorrhoids warrant a separate rating under other Diagnostic Codes for the rectum.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335 (2012).  The evidence of record does not show that the appellant had a prolapsed rectum, a stricture of the anus, impairment of sphincter control or fistula in ano.  Thus, the appellant is not entitled to a higher disability rating or separate rating under Diagnostic Codes 7333, 7334, or 7335.  

The February and April 2009 VA treatment records and April 2009 VA examination report indicate that the appellant had fecal incontinence.  At the April 2009 VA examination, the appellant reported that he had to wear pads and change about three to four times a week.  In a May 2011 rating decision, the RO granted service connection for post surgical lack of sphincter control with rectal fecal incontinence with an evaluation of 10 percent effective July 14, 2010.  As discussed below, a February 2011 VA examiner found that the treatment of the appellant's hemorrhoids contributed to anal crypt disease with subsequent development of perirectal abscesses and the now five operations required for drainage of abscesses, which resulted in damage to the external rectal sphincter and subsequent development of incontinence.  Thus, the VA examiner found that the appellant's fecal incontinence was related to his service-connected hemorrhoids, including prior to the June 2009 surgery.  Although the appellant is separately service-connected for lack of sphincter control with rectal fecal incontinence from July 14, 2010, the Board finds that the appellant is also entitled to service connection for fecal incontinence prior to July, 14, 2010.  Specifically, as the appellant first reported having fecal incontinence in the  February 5, 2009, VA treatment record, the Board finds that a separate evaluation for fecal incontinence is warranted from February 5, 2009.  The January 2009 VA treatment record indicates the appellant denied having fecal incontinence.  Thus, service connection for  lack of sphincter control with rectal fecal incontinence is warranted from February 5, 2009.  

Under Diagnostic Code 7332, a 10 percent evaluation is warranted for impairment of sphincter control of the rectum and anus with constant slight, or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad.  As the appellant only reported occasional fecal incontinence, but did not report involuntary bowel movements, the Board finds that a rating of 10 percent, but no higher, is warranted under Diagnostic Code 7332.  Although 38 C.F.R. § 4.114 stipulates that ratings under certain diagnostic codes pertaining to the digestive system will not be combined with each other, Diagnostic Codes 7332 and 7336 are not included.  Thus, a separate 10 percent evaluation for the appellant's manifestations of mild fecal incontinence is warranted, in addition to the 10 percent evaluation for his hemorrhoids under Diagnostic Code 7336, from February 5, 2009.  A claimant may have separate and distinct manifestations attributable to the same injury, and if so, these should be rated under different diagnostic codes.  

The Board has considered whether the appellant is entitled to a separate compensable rating for scars due to his previous incision and drainage surgeries, but the evidence of record prior to June, 9, 2009, does not reflect that he had any scars that were deep, covered an area of at least 144 square inches (929 square centimeters), were unstable or painful, or caused any impairment.  Thus, a separate compensable evaluation is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

In sum, the Board finds that the appellant is entitled to a rating of 10 percent, but no higher, prior to June 9, 2009.  The Board also finds that the appellant is entitled to a separate 10 percent evaluation for impairment of sphincter control of the rectum and anus from February 5, 2009.

From June 9, 2009

A June 9, 2009 VA discharge summary reflects that the appellant had an incision and drainage of an abscess.  The record stated that the appellant presented to ER with a 5 day history of fever and chills.  He reported that he began having increased tenderness in the left peri-anal area over the past 2 days.  He reported that he had not had a recurrence of the peri-anal abscess in 10 years, but he had had issues with external hemorrhoids.  He denied drainage from the area.  On physical examination, the left perianal area had well demarcated cellulitis surrounding the previous incision and drainage scar with associated small area of fluctuance, tender, no drainage and no fluctuance on rectal exam.  

A March 2010 White River Medical Center operation report reflects that the appellant had a recurrent left perirectal abscess, horseshoe type.  There was no fistula identified.  The abscess had a large amount of pus.  A counter incision and Penrose drain were placed in addition to packing with a Kling dressing.  The report noted that this was a recurrent abscess with a history of at least 3 or 4 prior abscesses, beginning in 1999.  A March 2010 White River Medical Center discharge summary indicates that the appellant reported that the abscess began hurting about a week ago.  He came into the ER and was admitted.  He was tender to the left anal verge at the site of the previous scar.  An April 2010 White River Medical Center postoperative visit report indicated that the appellant complained of pain since being discharged from the hospital.  He reported doing minimal activities.  The report noted that the appellant was clinically doing well and was going to return to work, but he had developed incontinence.  

An April 2010 VA treatment record reflects that the appellant reported having had five recurrent perianal abscesses since early 2000.  His most recent episode was in March 2010.  He reported that since the March 2010 drainage, he had problems with fecal incontinence.  His drain had since been removed and the drainage site was otherwise healed.  He had two scars on either side of the perianal area which had healed well.  On anoscopy, he had internal hemorrhoids and no other major abnormalities.  The VA physician stated that he believed these episodes of incontinence were related to the drainage of his abscess and that this was going to improve.  He was instructed to continue with Kegel exercises and eat a high fiber diet. 

A July 2010 private supplemental doctor's statement indicated the appellant had a diagnosis of perianal abscess.  Current objective findings were no abscess and good anal function.  Fecal incontinence was noted as a complication, but the physician noted that there was "no incontinence now."  The physician stated that he believed the appellant was able to work without restriction in his last occupation.  

A July 2010 VA treatment record reflects that the appellant reported that he had not been able to work for the past three months because of having surgery for a rectal abscess.  Another July 2010 VA treatment record indicates that the appellant reported that he continued to have pain and for the first time, had fecal incontinence.  On physical examination, he had two scars on either side of the perianal area which had healed well.  He had a fair anal sphincter tone and he had decent squeeze pressure and duration.  No masses were palpable in the rectal vault.  ON anoscopy, he had internal hemorrhoids and the physician did not see any other major abnormalities.  He reported having pain and some difficulty with intermittent incontinence until now, which was better.  He felt he could return to work.  

A November 2010 VA treatment record indicates the appellant had hemorrhoids and a recurrent perianal abscess incision and drainage recurrent.  The record noted that the appellant was last seen by VA general surgery in April 2010.  Fecal incontinence was controlled on high fiber and Bentyl.    

The appellant was evaluated at a VA examination in February 2011.  He reported that since service, the appellant has had ongoing difficulty with rectal hemorrhoids and with recurrent perirectal abscesses.  The appellant stated that he developed incontinence following incision and drainage of a horseshoe abscess in 2010.  He reported that he was recently operated in January with incision and drainage of another perirectal abscess.  He said that the incontinence had increasingly become a problem.  He reported that when he is out with his wife, he wears protective padding as an absorbent.  Examination of the perirectal area revealed an unhealed recently drained abscess that was till draining purulent material which saturated the perianal area.  There were radial scars extending from the perianal area, one beginning at the anal verge and extending outward radially across the buttocks, a distance of 6 cm which was situated at the 7:00 position.  There was a second scar on the right side extending form the 5:00 position, a distance of 4 cm from the anal verge.  There was external hemorrhoidal tissue that was apparent at the 9:00 position to the 8:00 position and on the right side form the 3:00 position to the 6:00 position.  This corrugated mass of external hemorrhoidal tissue was covered with purulent drainage.  The diagnosis was internal and external hemorrhoidal disease, grade 4/4 with evidence of recurrent abscesses and lack of sphincter control with development of rectal fecal incontinence.  The VA examiner opined that the appellant's hemorrhoidal disease was treated with conservative measures with creams and emollients that contained 1% steroid.  It was the VA examiner's opinion that the treatment of the hemorrhoids contributed to anal crypt disease with subsequent development of perirectal abscesses and five operations required for drainage of abscess, which resulted in damage to the external rectal sphincter and subsequent development of incontinence.  It was the VA examiner's opinion that the hemorrhoidal disease was directly related to the abscess formation and to the subsequent development of the perirectal abscesses.  

Applying the rating criteria to the above evidence, the Board concludes that the appellant's symptoms do not warrant a rating in excess of 20 percent for hemorrhoids and a separate rating of 10 percent for impairment of sphincter control, from June 9, 2009.  The appellant has been awarded the highest evaluation of 20 percent under Diagnostic Code 7336 for hemorrhoids, from June 9, 2009.  As noted above, the appellant is competent to report symptoms capable of lay observation, such as pain, and the Board finds him credible in this regard.

Additionally, as discussed above, the Board finds that a 10 percent evaluation is warranted for impairment of sphincter control with constant slight, or occasional moderate leakage, from February 5, 2009 under Diagnostic Code 7332.  A higher rating of 30 percent is warranted under Diagnostic Code 7232 for impairment of sphincter control with occasional involuntary bowel movements, necessitating wearing of pad.  The Board finds that a higher rating is not warranted for fecal incontinence.  The April 2010 VA treatment record indicated that the VA physician believed the episodes of incontinence were going to improve.  The July 2010 private supplemental doctor's statement indicated that the appellant's incontinence had resolved.  The July 2010 VA treatment record indicated the appellant reported having intermittent incontinence, which was better.  The November 2010 VA treatment record noted that the appellant's fecal incontinence was controlled on a higher fiber diet and Bentyl.  The appellant reported that he wore protective padding at the February 2011 VA examination, but did not report having involuntary bowel movements.  The Board finds that the evidence is consistent with the 10 percent evaluation for impairment of sphincter control, from February 5, 2009. 

The Board has considered whether the manifestations of the appellant's hemorrhoids warrant a separate rating under other Diagnostic Codes for the rectum.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335 (2012).  The evidence of record does not show that the appellant had a prolapsed rectum, a stricture of the anus, impairment of sphincter control or fistula in ano.  Thus, the appellant is not entitled to a higher disability rating or separate rating under Diagnostic Codes 7333, 7334, or 7335.  

The Board has also considered whether the appellant is entitled to a higher evaluation for scars.  The appellant has scars from the perirectal abscess incision and drainage surgeries.  The February 2011 VA examination report reflects that there were radial scars that were 4 cm and 6 cm long at the anal verge.  The February 2011 VA examiner found that the appellant's hemorrhoidal disease was directly related to the abscess formation and to the subsequent development of the perirectal abscesses.  Thus, the scars are related to the appellant's service-connected hemorrhoids.  However,  as the scars are not deep, do not cover an area of at least 144 square inches (929 square centimeters), are not unstable or painful, and do not cause any impairment, a separate compensable evaluation is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.  The April 2010 and July 2010 VA treatment records indicated the appellant had two scars on either side of the perianal area which had healed well.  

In sum, the Board finds that a rating in excess of 20 percent for hemorrhoids is not warranted from June 9, 2009.  The Board finds that the evidence is consistent with a 20 percent evaluation for hemorrhoids and a separate 10 percent rating for impairment of sphincter control.  

III.  Extraschedular Consideration

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hemorrhoids is inadequate.  A comparison between the level of severity and symptomatology of the appellant's hemorrhoids with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The appellant's claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) was denied in a May 2009 rating decision.  Since the May 2009 rating decision, the appellant has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an evaluation of 10 percent, but no higher, for hemorrhoids, prior to June 9, 2009, is granted.

Entitlement to an evaluation in excess of 20 percent for hemorrhoids, from June 9, 2009, is denied.

Entitlement to a separate 10 percent evaluation for fecal incontinence due to impairment of sphincter control is granted, from February 5, 2009. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


